DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Young in view of Li and Prammer does not disclose the first transmission mode as the mud pulse transmission mode, and the second transmission mode as the electromagnetic transmission mode. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Young in view of Li and Prammer clearly teaches the same concept as presented by the Applicant in his claims. Within the field of downhole systems using different transmission modes simultaneously, Li discloses a system including the tool 10 that have capabilities for measuring, processing and/or storing information, as well as for communicating with the surface location 29. The tool 10 may measure, may record and/or may transmit data acquired from or through the borehole 30 (hereinafter "the data")). Further, the tool 10 is using the first telemetry system 51 that is configured to be a "master" and/or the second telemetry system 52 that is configured to be a "slave”, wherein the configuration of the first telemetry system 51 as the "master" and/or the second telemetry system 52 as the "slave" may be a default setting for the drilling system 1 (par[0029], [0037]). Furthermore,  the downhole tool 10 is telemetry control units technically equivalent to downhole processor that processes the transmission of data through a mud pulse transmission mode and an electromagnetic transmission mode simultaneously. the first interface 56 and/or the second interface 57 may transmit the first data requests and the second data requests, respectively, to the tools 10 substantially simultaneously. The first telemetry system 51 and the second telemetry system 52 may transmit the data corresponding to the first data requests and the data corresponding to the second data requests, respectively, to the surface location 29 substantially simultaneously, technically equivalent to while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor (fig 1:10, par[0033], [0054]). The tool 10 is using the transmission of data via an electromagnetic transmission mode different than the mud pulse transmission mode, wherein the system comprise a mud pulse transmission mode 100 known as the wired drill pipe wherein the first data requests are transmitted from the tool 10 to the surface using a wiring communication of data; and the electromagnetic transmission mode is mud pulse transmission mode 200 wherein the second data requests are transmitted from the tool 10 to the surface using mud pulse communication mode. The WDP interface 160 may transmit the first data requests to one or more of the tool 10 using the tool bus 90. The tool 10 may obtain the data corresponding to the first data requests, and/or the tool 10 may transmit the data corresponding to the first data requests to the WDP interface 160 using the tool bus 90.  The MWD module 260 may transmit the second data requests to one or more of the tool 10 using the tool bus 90.  The tool 10 may obtain the data corresponding to the second data requests, and/or the tool 10 may transmit the data corresponding to the second data requests to the MWD module 260 using the tool bus 90.  The wired drill pipe 100 and/or the mud pulse telemetry system 200 may transmit the data corresponding to the first data requests and/or the data corresponding to the second data requests, respectively, to the surface location 29 (par[0062], [0063]). Within the same field of endeavor, Prammer discloses link-up event is also recognized by the surface communications sub, which in response attempts an end-to-end communication with the downhole sub. If successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period, technically equivalent means the message of communication between the downhole processor and the uphole processor is a handshake message with a response (par[0195]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Young to implement the handshake protocol as disclosed by Prammer to gain the functionality of exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period.
Therefore, Examiner maintains his rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first transmission mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the downhole processor" in lines 3-4 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-17 are rejected as stated above because due to their dependency from claim 11. Claims 12-17 are also indefinite.
Claim 12 recites the limitation "the first transmission mode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-7, 10-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US2009/0115625A1) in view of Li et al. (US2010/0201540A1) hereafter Li, and further in view of Prammer (US2009/0289808A1).
Regarding claim 1, Young discloses a system including a tool drill string having a downhole device, the downhole device (fig 1:14, par[011]: wherein the downhole assembly (BHA) 14 is technically equivalent to the downhole device) comprising:
a downhole processor configured to execute the instructions (fig 1:14, par[0015]: The processor 24 is connected to sensors 22, mud pulser 26 and transmitter 28 and dynamically analyzes the downhole conditions to determine whether EM telemetry or mud pulse telemetry is the most effective 0form of telemetry) to:
operate in a mud pulse transmission mode (Young fig 1:26, par[0011]: The BHA 14 includes mud pulser 26 to transmit mud pulse signals via drilling mud 20; par[0013]: Mud-based telemetry is the default and has been used extensively and traditionally has been the most reliable way to communicate information from downhole. Electromagnetic telemetry is able to function in situations where mud-based telemetry cannot, for example when mud is not flowing or in under balanced drilling environments (such as drilling with foams) where the lower density drilling fluids either have greatly reduced bandwidth or none at all for mud-based telemetry, and in systems requiring telemetry when the mud pumps are not operating), wherein the downhole processor is communicatively coupled to an uphole processor via the mud pulse transmission mode (fig 1:30, par[0014], [0015]: Receiver system 30 receives and decodes mud pulse signals transmitted from mud pulser 26 and/or EM signals transmitted by downhole transmitter 28 of the downhole BHA 14.  Based on this analysis and decoding, system 10 automatically, or on demand, transmits data via (1) EM only, (2) mud pulser only or (3) EM/mud pulser simultaneously);
transmit, via an electromagnetic transmission mode (Young fig 1:28, par[0011]: The BHA 14 also includes downhole transmitter 28 to transmit EM signals), a message to the uphole processor (par[0014], [0015]: Since the Mud-based telemetry is the default and has been used extensively and traditionally has been the most reliable way to communicate information from downhole, electromagnetic telemetry is technically equivalent to the electromagnetic transmission mode that is able to function in situations where mud-based telemetry cannot. The tool 14 may transmit sensor data for the downhole conditions to an uphole receiver system 30 simultaneously. Receiver system 30 receives and decodes mud pulse signals transmitted from mud pulser 26 and EM signals transmitted by downhole transmitter 28 of the downhole BHA 14 ); 
while operating in the mud pulse transmission mode (par[0014]: Receiver system 30 receives and decodes mud pulse signals transmitted from mud pulser 26 and EM signals transmitted by downhole transmitter 28 of the downhole BHA 14), determine whether a response to the message is received via the electromagnetic transmission mode, from the uphole processor (par[0014], [0015], [0017]: A user or uphole receiver system 30 may then make a determination of whether to switch modes based on this received sensor data.  For example, uphole receiver system 30 may automatically make this determination based whether the downhole conditions meet one or more predetermined thresholds, e.g., these thresholds correspond to whether EM telemetry or mud pulse telemetry is the most effective form of telemetry. Once a user or uphole receiver system 30 makes the decision to switch modes between EM or the mud-pulse transmission, instructions technically equivalent to the response to switch modes are transmitted to tool 14); and
responsive to determining the response is received via the electromagnetic transmission mode from the uphole processor, switch from the mud pulse transmission mode to transmission mode (par[0015], [0017]: A user or uphole receiver system 30 may then make a determination of whether to switch modes based on this received sensor data.  For example, uphole receiver system 30 may automatically make this determination based whether the downhole conditions meet one or more predetermined thresholds, e.g., these thresholds correspond to whether EM telemetry or mud pulse telemetry is the most effective form of telemetry.  Once a user or uphole receiver system 30 makes the decision to switch modes between EM or the mud-pulse transmission, instructions to switch modes are transmitted to tool 14. tool 14 may transmit sensor data for the downhole conditions to an uphole receiver system 30.  A user or uphole receiver system 30 may then make a determination of whether to switch modes based on this received sensor data.  For example, uphole receiver system 30 may automatically make this determination based whether the downhole conditions meet one or more predetermined thresholds, e.g., these thresholds correspond to whether EM telemetry or mud pulse telemetry is the most effective form of telemetry).
Young does not explicitly disclose a system including the downhole device comprising: a memory storing instructions, the feature of operating by default; while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode; and the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Li discloses a system including the downhole device (fig 1:21, par[0016]) comprising: a memory storing instructions (fig 1:10, par[0019], [0020]: The tools 10 may have capabilities for measuring, processing and/or storing information, as well as for communicating with the surface location 29. The tools 10 may measure, may record and/or may transmit data acquired from or through the borehole 30 (hereinafter "the data")), and the feature of operating by default (par[0037]: The first telemetry system 51 may be configured to be a "master" and/or the second telemetry system 52 may be configured to be a "slave." Configuration of the first telemetry system 51 as the "master" and/or the second telemetry system 52 as the "slave" may be a default setting for the drilling system 1); an 
while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor (fig 1:10, par[0033], [0054]: wherein the downhole tool 10 is telemetry control units technically equivalent to downhole processor that processes the transmission of data through a mud pulse transmission mode and an electromagnetic transmission mode simultaneously. the first interface 56 and/or the second interface 57 may transmit the first data requests and the second data requests, respectively, to the tools 10 substantially simultaneously. The first telemetry system 51 and the second telemetry system 52 may transmit the data corresponding to the first data requests and the data corresponding to the second data requests, respectively, to the surface location 29 substantially simultaneously) via an electromagnetic transmission mode different than the mud pulse transmission mode (par[0062], [0063]: wherein the system comprise a mud pulse transmission mode 100 known as the wired drill pipe wherein the first data requests are transmitted from the tool 10 to the surface using a wiring communication of data; and the electromagnetic transmission mode is mud pulse transmission mode 200 wherein the second data requests are transmitted from the tool 10 to the surface using mud pulse communication mode. The WDP interface 160 may transmit the first data requests to one or more of the tools 10 using the tool bus 90.  The tools 10 may obtain the data corresponding to the first data requests, and/or the tools 10 may transmit the data corresponding to the first data requests to the WDP interface 160 using the tool bus 90.  The MWD module 260 may transmit the second data requests to one or more of the tools 10 using the tool bus 90.  The tools 10 may obtain the data corresponding to the second data requests, and/or the tools 10 may transmit the data corresponding to the second data requests to the MWD module 260 using the tool bus 90.  The wired drill pipe 100 and/or the mud pulse telemetry system 200 may transmit the data corresponding to the first data requests and/or the data corresponding to the second data requests, respectively, to the surface location 29).
One of ordinary skill in the art would be aware of both the Young and the Li references since both pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Young to implement the simultaneous data transmission feature as disclosed by Li to gain the functionality of providing accurate real-time information regarding the tools, the wellbore, the formation and the drilling conditions may enable prevention and/or detection of a drilling problem, adjustment of the drilling operations in response to accurate real-time information may enable optimization of the drilling process to increase a rate of penetration of the drill bit, reduce a drilling time and/or optimize a placement of the wellbore.
Young in view of Li does not explicitly disclose the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Prammer discloses the message of communication between the downhole processor and the uphole processor is a handshake message with a response (par[0195]: The link-up event is also recognized by the surface communications sub, which in response attempts an end-to-end communication with the downhole sub. If successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period).
One of ordinary skill in the art would be aware of the Young, Li and Prammer references since all pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Young to implement the handshake protocol as disclosed by Prammer to gain the functionality of exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period.

Regarding claim 2, Young in view of Li and Prammer discloses the system of claim 1, wherein the downhole processor is further to: 
determine whether a condition is satisfied (Young par[0016]: The tool 14 itself may automatically determine whether to switch modes based on data received from sensors 22. For example, if sensors 22 determine high levels of salt in rock formation 17, processor 24 may instruct BHA 14 to transmit data via mud pulse signals instead of EM telemetry);
responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode (Young par[0016]: The tool 14 itself may automatically determine whether to switch modes based on data received from sensors 22. For example, if sensors 22 determine high levels of salt in rock formation 17, processor 24 may instruct BHA 14 to transmit data via mud pulse signals instead of EM telemetry).

Regarding claim 3, Young in view of Li and Prammer discloses the system of claim 2, wherein the condition comprises: 
a mud flow state being less than a threshold (Young par[0016]: if sensors 22 indicate that the flow rate of drilling mud 20 is low, then processor 24 may instruct BHA 14 to transmit data via EM signals),
a certain depth of the downhole device, 
a certain amount of time that has expired, 
a connection of a tool drill string being installed, or 
some combination thereof.

Regarding claim 4, Young in view of Li and Prammer discloses system of claim 2, wherein the processing device is further to:
responsive to determining the condition is satisfied, transmit, via the electromagnetic transmission mode, a second message  (Li fig 2:52, par[0040], [0041]: When the first telemetry system 51 may be unavailable and/or nonfunctional because of an interruption in transmission of the data by the first telemetry system 51 may cause. The first interface 56 may transmit a status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional, wherein the second telemetry system 52 may receive the status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional, then transmits the status message to the processor located at the surface 29. The drilling system 1, using a processor located at the surface location 29, may determine that the first telemetry system 51 may be unavailable and/or nonfunctional, may direct the second telemetry system 52 to be the "master" and/or may direct the first telemetry system 51 to be the "slave" using a processor) to the uphole processor (Young par[0015]: The tool 14 may transmit sensor data for the downhole conditions to an uphole receiver system 30) and (Li fig 2:52, par[0040], [0041]);
determine whether a second response is received, via the electromagnetic transmission mode (Li par[0041], [0042]: The first interface 56 may transmit a status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional, wherein the second telemetry system 52 may receive the status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional, then transmits the status message to the processor located at the surface 29. The drilling system 1, using a processor located at the surface location 29, may determine that the first telemetry system 51 may be unavailable and/or nonfunctional, may direct the second telemetry system 52 to be the "master" and/or may direct the first telemetry system 51 to be the "slave" using a processor), from the uphole processor (Young par[0015]: A user or uphole receiver system 30 may then make a determination of whether to switch modes based on this received sensor data); and
responsive to determining the second response is received from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode (Young par[0015], [0016]: Once a user or uphole receiver system 30 makes the decision to switch modes between EM or the mud-pulse transmission, instructions to switch modes are transmitted to tool 14).

Regarding claim 5, Young in view of Li and Prammer discloses system of claim 4, wherein the downhole processor is further to: determine whether the condition is satisfied (Young par[0016]: The tool 14 itself may automatically determine whether to switch modes based on data received from sensors 22.  For example, if sensors 22 determine high levels of salt in rock formation 17, processor 24 may instruct BHA 14 to transmit data via mud pulse signals instead of EM telemetry. Similarly, if sensors 22 indicate that the flow rate of drilling mud 20 is low, then processor 24 may instruct BHA 14 to transmit data via EM signals); and
responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode (Young par[0016]: The tool 14 itself may automatically determine whether to switch modes based on data received from sensors 22.  For example, if sensors 22 determine high levels of salt in rock formation 17, processor 24 may instruct BHA 14 to transmit data via mud pulse signals instead of EM telemetry. Similarly, if sensors 22 indicate that the flow rate of drilling mud 20 is low, then processor 24 may instruct BHA 14 to transmit data via EM signals).

Regarding claim 6, Young in view of Li and Prammer discloses system of claim 1, wherein the downhole processor is further to:
responsive to determining the response is not received from the uphole processor, continue operating in the mud pulse transmission mode (Li par[0023], [0029], [0033]: Technically, when the downhole telemetry system is operating by default, the data signals are transmitted using mud pulse and second transmission modes with no specific command or control signals or responses that are received from the surface location 29, as it was emphasized in the specification of the Applicant in par[0140]).

Regarding claim 7, Young in view of Li and Prammer discloses system of claim 1, wherein the handshake message (Prammer par[0195]: If successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period) comprises a directional survey in which the downhole device is located (Young par[0018]: The tools 10 may be and/or may have a measurement-while-drilling ("MWD") tool, a logging-while-drilling ("LWD") tool, a strain measuring device, a torque measuring device, a temperature measuring device, a seismic tool, a resistivity tool, a direction measuring device, an inclination measuring device).

Regarding claim 10, Young in view of Li and Prammer discloses system of claim 1, wherein the downhole processor is further to continue operating in the first transmission mode after switching to the electromagnetic transmission mode (Young par[0015], [0016]) and select to use the electromagnetic transmission mode while the mud pulse transmission mode is unused (Young [0015], [0016], [0017]: The values of the sensor data determines the continuity of the electromagnetic transmission mode while the mud pulse transmission mode is inoperable. In this mode, the system 10 provides simultaneous usage of EM and mud pulse telemetry, and combinatorially uses these two disparate signals to interpret a single data stream from BHA 14 to surface receiver system 30.  This is achieved by a switching mechanism in the BHA 14 capable of directing the data signal to either the EM transmitter or the mud pulser in response to a control signal generated by the surface receiver system 30).

Regarding claim 11, Young discloses a method for operating a downhole device included in a tool drill string, the method comprising:
operating in a mud pulse transmission mode (Young fig 1:26, par[0011]: The BHA 14 includes mud pulser 26 to transmit mud pulse signals via drilling mud 20; par[0013]: Mud-based telemetry is the default and has been used extensively and traditionally has been the most reliable way to communicate information from downhole. Electromagnetic telemetry is able to function in situations where mud-based telemetry cannot, for example when mud is not flowing or in under balanced drilling environments (such as drilling with foams) where the lower density drilling fluids either have greatly reduced bandwidth or none at all for mud-based telemetry, and in systems requiring telemetry when the mud pumps are not operating), wherein a downhole processor is communicatively coupled to an uphole processor via the mud pulse transmission mode (fig 1:30, par[0014], [0015]: Receiver system 30 receives and decodes mud pulse signals transmitted from mud pulser 26 and/or EM signals transmitted by downhole transmitter 28 of the downhole BHA 14.  Based on this analysis and decoding, system 10 automatically, or on demand, transmits data via (1) EM only, (2) mud pulser only or (3) EM/mud pulser simultaneously);
transmitting, via an electromagnetic transmission mode (Young fig 1:28, par[0011]: The BHA 14 also includes downhole transmitter 28 to transmit EM signals), a message to the uphole processor (par[0014], [0015]: Since the Mud-based telemetry is the default and has been used extensively and traditionally has been the most reliable way to communicate information from downhole, electromagnetic telemetry is technically equivalent to the electromagnetic transmission mode that is able to function in situations where mud-based telemetry cannot. The tool 14 may transmit sensor data for the downhole conditions to an uphole receiver system 30 simultaneously. Receiver system 30 receives and decodes mud pulse signals transmitted from mud pulser 26 and EM signals transmitted by downhole transmitter 28 of the downhole BHA 14 ); 
while operating in the mud pulse transmission mode (par[0014]: Receiver system 30 receives and decodes mud pulse signals transmitted from mud pulser 26 and EM signals transmitted by downhole transmitter 28 of the downhole BHA 14), determine whether a response to the message is received via the electromagnetic transmission mode, from the uphole processor (par[0014], [0015], [0017]: A user or uphole receiver system 30 may then make a determination of whether to switch modes based on this received sensor data.  For example, uphole receiver system 30 may automatically make this determination based whether the downhole conditions meet one or more predetermined thresholds, e.g., these thresholds correspond to whether EM telemetry or mud pulse telemetry is the most effective form of telemetry. Once a user or uphole receiver system 30 makes the decision to switch modes between EM or the mud-pulse transmission, instructions technically equivalent to the response to switch modes are transmitted to tool 14); and
responsive to determining the response is received via the electromagnetic transmission mode from the uphole processor, switching from the mud pulse transmission mode to transmission mode (par[0015], [0017]: A user or uphole receiver system 30 may then make a determination of whether to switch modes based on this received sensor data.  For example, uphole receiver system 30 may automatically make this determination based whether the downhole conditions meet one or more predetermined thresholds, e.g., these thresholds correspond to whether EM telemetry or mud pulse telemetry is the most effective form of telemetry.  Once a user or uphole receiver system 30 makes the decision to switch modes between EM or the mud-pulse transmission, instructions to switch modes are transmitted to tool 14. tool 14 may transmit sensor data for the downhole conditions to an uphole receiver system 30.  A user or uphole receiver system 30 may then make a determination of whether to switch modes based on this received sensor data.  For example, uphole receiver system 30 may automatically make this determination based whether the downhole conditions meet one or more predetermined thresholds, e.g., these thresholds correspond to whether EM telemetry or mud pulse telemetry is the most effective form of telemetry).
Young does not explicitly disclose a method comprising: the feature of operating by default; and while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode; and the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Li discloses a system including the downhole device (fig 1:21, par[0016]) comprising: a memory storing instructions (fig 1:10, par[0019], [0020]: The tools 10 may have capabilities for measuring, processing and/or storing information, as well as for communicating with the surface location 29. The tools 10 may measure, may record and/or may transmit data acquired from or through the borehole 30 (hereinafter "the data")); the feature of operating by default (par[0037]: The first telemetry system 51 may be configured to be a "master" and/or the second telemetry system 52 may be configured to be a "slave." Configuration of the first telemetry system 51 as the "master" and/or the second telemetry system 52 as the "slave" may be a default setting for the drilling system 1); and
while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor (fig 1:10, par[0033], [0054]: wherein the downhole tool 10 is telemetry control units technically equivalent to downhole processor that processes the transmission of data through a mud pulse transmission mode and an electromagnetic transmission mode simultaneously. the first interface 56 and/or the second interface 57 may transmit the first data requests and the second data requests, respectively, to the tools 10 substantially simultaneously. The first telemetry system 51 and the second telemetry system 52 may transmit the data corresponding to the first data requests and the data corresponding to the second data requests, respectively, to the surface location 29 substantially simultaneously) via an electromagnetic transmission mode different than the mud pulse transmission mode (par[0062], [0063]: wherein the system comprise a mud pulse transmission mode 100 known as the wired drill pipe wherein the first data requests are transmitted from the tool 10 to the surface using a wiring communication of data; and the electromagnetic transmission mode is mud pulse transmission mode 200 wherein the second data requests are transmitted from the tool 10 to the surface using mud pulse communication mode. The WDP interface 160 may transmit the first data requests to one or more of the tools 10 using the tool bus 90.  The tools 10 may obtain the data corresponding to the first data requests, and/or the tools 10 may transmit the data corresponding to the first data requests to the WDP interface 160 using the tool bus 90.  The MWD module 260 may transmit the second data requests to one or more of the tools 10 using the tool bus 90.  The tools 10 may obtain the data corresponding to the second data requests, and/or the tools 10 may transmit the data corresponding to the second data requests to the MWD module 260 using the tool bus 90.  The wired drill pipe 100 and/or the mud pulse telemetry system 200 may transmit the data corresponding to the first data requests and/or the data corresponding to the second data requests, respectively, to the surface location 29).
One of ordinary skill in the art would be aware of both the Young and the Li references since both pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Young to implement the simultaneous data transmission feature as disclosed by Li to gain the functionality of providing accurate real-time information regarding the tools, the wellbore, the formation and the drilling conditions may enable prevention and/or detection of a drilling problem, adjustment of the drilling operations in response to accurate real-time information may enable optimization of the drilling process to increase a rate of penetration of the drill bit, reduce a drilling time and/or optimize a placement of the wellbore.
Young in view of Li does not explicitly disclose the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Prammer discloses the message of communication between the downhole processor and the uphole processor is a handshake message with a response (par[0195]: The link-up event is also recognized by the surface communications sub, which in response attempts an end-to-end communication with the downhole sub. If successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period).
One of ordinary skill in the art would be aware of the Young, Li and Prammer references since all pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Young to implement the handshake protocol as disclosed by Prammer to gain the functionality of exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period.

Regarding claim 12, Young in view of Li and Prammer discloses the method of claim 11, further comprising: 
determining whether a condition is satisfied (Young par[0016]: The tool 14 itself may automatically determine whether to switch modes based on data received from sensors 22. For example, if sensors 22 determine high levels of salt in rock formation 17, processor 24 may instruct BHA 14 to transmit data via mud pulse signals instead of EM telemetry);
responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the first transmission mode (Young par[0016]: The tool 14 itself may automatically determine whether to switch modes based on data received from sensors 22. For example, if sensors 22 determine high levels of salt in rock formation 17, processor 24 may instruct BHA 14 to transmit data via mud pulse signals instead of EM telemetry).

Regarding claim 13, Young in view of Li and Prammer discloses the method of claim 12, wherein the condition comprises: 
a mud flow state being less than a threshold (Young par[0016]: if sensors 22 indicate that the flow rate of drilling mud 20 is low, then processor 24 may instruct BHA 14 to transmit data via EM signals),
a certain depth of the downhole device, 
a certain amount of time that has expired, 
a connection of a tool drill string being installed, or 
some combination thereof.

Regarding claim 14, Young in view of Li and Prammer discloses the method further comprising:
responsive to determining the condition is satisfied, transmitting, via the electromagnetic transmission mode, a second message to the uphole processor (Li fig 2:52, par[0040], [0041]: When the first telemetry system 51 may be unavailable and/or nonfunctional because of an interruption in transmission of the data by the first telemetry system 51 may cause. The first interface 56 may transmit a status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional, wherein the second telemetry system 52 may receive the status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional, then transmits the status message to the processor located at the surface 29. The drilling system 1, using a processor located at the surface location 29, may determine that the first telemetry system 51 may be unavailable and/or nonfunctional, may direct the second telemetry system 52 to be the "master" and/or may direct the first telemetry system 51 to be the "slave" using a processor) to the uphole processor (Young par[0015]: The tool 14 may transmit sensor data for the downhole conditions to an uphole receiver system 30) and (Li fig 2:52, par[0040], [0041]);
determining whether a second response is received, via the electromagnetic transmission mode (Li par[0041], [0042]: The first interface 56 may transmit a status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional, wherein the second telemetry system 52 may receive the status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional, then transmits the status message to the processor located at the surface 29. The drilling system 1, using a processor located at the surface location 29, may determine that the first telemetry system 51 may be unavailable and/or nonfunctional, may direct the second telemetry system 52 to be the "master" and/or may direct the first telemetry system 51 to be the "slave" using a processor), from the uphole processor (Young par[0015]: A user or uphole receiver system 30 may then make a determination of whether to switch modes based on this received sensor data); and
responsive to determining the second response is received from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode (Young par[0015], [0016]: Once a user or uphole receiver system 30 makes the decision to switch modes between EM or the mud-pulse transmission, instructions to switch modes are transmitted to tool 14).

Regarding claim 15, Young in view of Li and Prammer discloses the system of claim 14, further comprising: 
determining whether the condition is satisfied (Young par[0016]: The tool 14 itself may automatically determine whether to switch modes based on data received from sensors 22.  For example, if sensors 22 determine high levels of salt in rock formation 17, processor 24 may instruct BHA 14 to transmit data via mud pulse signals instead of EM telemetry. Similarly, if sensors 22 indicate that the flow rate of drilling mud 20 is low, then processor 24 may instruct BHA 14 to transmit data via EM signals); and
responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode (Young par[0016]: The tool 14 itself may automatically determine whether to switch modes based on data received from sensors 22. For example, if sensors 22 determine high levels of salt in rock formation 17, processor 24 may instruct BHA 14 to transmit data via mud pulse signals instead of EM telemetry. Similarly, if sensors 22 indicate that the flow rate of drilling mud 20 is low, then processor 24 may instruct BHA 14 to transmit data via EM signals).

Regarding claim 16, Young in view of Li and Prammer discloses the method of claim 11, further comprising:
responsive to determining the response is not received from the uphole processor, continuing to operate in the mud pulse transmission mode (Li par[0023], [0029], [0033]: Technically, when the downhole telemetry system is operating by default, the data signals are transmitted using mud pulse and second transmission modes with no specific command or control signals or responses that are received from the surface location 29, as it was emphasized in the specification of the Applicant in par[0140]).

Regarding claim 17, Young in view of Li and Prammer discloses the method of claim 11, wherein the handshake message (Prammer par[0195]: If successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period) comprises a survey including lithological information of a formation in which the downhole device is located (Young par[0018]: The tools 10 may be and/or may have a measurement-while-drilling ("MWD") tool, a logging-while-drilling ("LWD") tool, a strain measuring device, a torque measuring device, a temperature measuring device, a seismic tool, a resistivity tool, a direction measuring device, an inclination measuring device).

Regarding claim 20, Young discloses a tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to:
operate in a mud pulse transmission mode (par[0013]: Mud-based telemetry is the default and has been used extensively and traditionally has been the most reliable way to communicate information from downhole. Electromagnetic telemetry is able to function in situations where mud-based telemetry cannot, for example when mud is not flowing or in under balanced drilling environments (such as drilling with foams) where the lower density drilling fluids either have greatly reduced bandwidth or none at all for mud-based telemetry, and in systems requiring telemetry when the mud pumps are not operating), wherein the downhole processor is communicatively coupled to an uphole processor via the mud pulse transmission mode (fig 1:30, par[0014], [0015]: Receiver system 30 receives and decodes mud pulse signals transmitted from mud pulser 26 and/or EM signals transmitted by downhole transmitter 28 of the downhole BHA 14.  Based on this analysis and decoding, system 10 automatically, or on demand, transmits data via (1) EM only, (2) mud pulser only or (3) EM/mud pulser simultaneously);
transmit, via an electromagnetic transmission mode, a message to the uphole processor (par[0014], [0015]: Since the Mud-based telemetry is the default and has been used extensively and traditionally has been the most reliable way to communicate information from downhole, electromagnetic telemetry is technically equivalent to the electromagnetic transmission mode that is able to function in situations where mud-based telemetry cannot. The tool 14 may transmit sensor data for the downhole conditions to an uphole receiver system 30 simultaneously. Receiver system 30 receives and decodes mud pulse signals transmitted from mud pulser 26 and EM signals transmitted by downhole transmitter 28 of the downhole BHA 14 ); 
while operating in the mud pulse transmission mode (par[0014]: Receiver system 30 receives and decodes mud pulse signals transmitted from mud pulser 26 and EM signals transmitted by downhole transmitter 28 of the downhole BHA 14), determine whether a response to the message is received via the electromagnetic transmission mode, from the uphole processor (par[0014], [0015], [0017]: A user or uphole receiver system 30 may then make a determination of whether to switch modes based on this received sensor data.  For example, uphole receiver system 30 may automatically make this determination based whether the downhole conditions meet one or more predetermined thresholds, e.g., these thresholds correspond to whether EM telemetry or mud pulse telemetry is the most effective form of telemetry. Once a user or uphole receiver system 30 makes the decision to switch modes between EM or the mud-pulse transmission, instructions technically equivalent to the response to switch modes are transmitted to tool 14); and
responsive to determining the response is received via the electromagnetic transmission mode from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode (par[0015], [0017]: A user or uphole receiver system 30 may then make a determination of whether to switch modes based on this received sensor data.  For example, uphole receiver system 30 may automatically make this determination based whether the downhole conditions meet one or more predetermined thresholds, e.g., these thresholds correspond to whether EM telemetry or mud pulse telemetry is the most effective form of telemetry.  Once a user or uphole receiver system 30 makes the decision to switch modes between EM or the mud-pulse transmission, instructions to switch modes are transmitted to tool 14. tool 14 may transmit sensor data for the downhole conditions to an uphole receiver system 30.  A user or uphole receiver system 30 may then make a determination of whether to switch modes based on this received sensor data.  For example, uphole receiver system 30 may automatically make this determination based whether the downhole conditions meet one or more predetermined thresholds, e.g., these thresholds correspond to whether EM telemetry or mud pulse telemetry is the most effective form of telemetry).
Young does not explicitly disclose while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode; and the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Li discloses the feature of operating by default (par[0037]: The first telemetry system 51 may be configured to be a "master" and/or the second telemetry system 52 may be configured to be a "slave." Configuration of the first telemetry system 51 as the "master" and/or the second telemetry system 52 as the "slave" may be a default setting for the drilling system 1); and 
while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor (fig 1:10, par[0033], [0054]: wherein the downhole tool 10 is telemetry control units technically equivalent to downhole processor that processes the transmission of data through a mud pulse transmission mode and an electromagnetic transmission mode simultaneously. the first interface 56 and/or the second interface 57 may transmit the first data requests and the second data requests, respectively, to the tools 10 substantially simultaneously. The first telemetry system 51 and the second telemetry system 52 may transmit the data corresponding to the first data requests and the data corresponding to the second data requests, respectively, to the surface location 29 substantially simultaneously) via an electromagnetic transmission mode different than the mud pulse transmission mode (par[0062], [0063]: wherein the system comprise a mud pulse transmission mode 100 known as the wired drill pipe wherein the first data requests are transmitted from the tool 10 to the surface using a wiring communication of data; and the electromagnetic transmission mode is mud pulse transmission mode 200 wherein the second data requests are transmitted from the tool 10 to the surface using mud pulse communication mode. The WDP interface 160 may transmit the first data requests to one or more of the tools 10 using the tool bus 90.  The tools 10 may obtain the data corresponding to the first data requests, and/or the tools 10 may transmit the data corresponding to the first data requests to the WDP interface 160 using the tool bus 90.  The MWD module 260 may transmit the second data requests to one or more of the tools 10 using the tool bus 90.  The tools 10 may obtain the data corresponding to the second data requests, and/or the tools 10 may transmit the data corresponding to the second data requests to the MWD module 260 using the tool bus 90.  The wired drill pipe 100 and/or the mud pulse telemetry system 200 may transmit the data corresponding to the first data requests and/or the data corresponding to the second data requests, respectively, to the surface location 29).
One of ordinary skill in the art would be aware of both the Young and the Li references since both pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Young to implement the simultaneous data transmission feature as disclosed by Li to gain the functionality of providing accurate real-time information regarding the tools, the wellbore, the formation and the drilling conditions may enable prevention and/or detection of a drilling problem, adjustment of the drilling operations in response to accurate real-time information may enable optimization of the drilling process to increase a rate of penetration of the drill bit, reduce a drilling time and/or optimize a placement of the wellbore.
Young in view of Li does not explicitly disclose the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Prammer discloses the message of communication between the downhole processor and the uphole processor is a handshake message with a response (par[0195]: The link-up event is also recognized by the surface communications sub, which in response attempts an end-to-end communication with the downhole sub. If successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period).
One of ordinary skill in the art would be aware of the Young, Li and Prammer references since all pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Young to implement the handshake protocol as disclosed by Prammer to gain the functionality of exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-7, 10-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-17 and 20 of copending Application No. 16998079 hereafter “Co-1”.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and co-pending applications disclose the same concept as having two transmission modes mud pulse and electromagnetic that have been implemented in a downhole area using handshake message and response.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17109836
Copending Application “Co-1”
1.    (Currently Amended) A system including a tool drill string having a downhole device, the downhole device comprising:
a memory storing instructions; and
a downhole processor configured to execute the instructions to:
operate in a mud pulse transmission mode by default, wherein the downhole processor is communicatively coupled to an uphole processor via the mud pulse transmission mode;
transmit, via an electromagnetic transmission mode, a handshake message to the uphole processor;
while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode,
while operating in the mud pulse transmission mode, determine whether a response to the handshake message is received[[,]] via the electromagnetic transmission mode[[,]] from the uphole processor; and
responsive to determining the response is received via the electromagnetic transmission mode from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode.
1.    A system including a tool drill string having a downhole device, the downhole device comprising:
a memory storing instructions; and
an uphole processor configured to execute the instructions to:
communicatively couple, using a mud pulse transmission mode, to a downhole processor included in the downhole device; 
receive a handshake message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode; 
in response to successfully receiving the handshake message from the downhole processor via the electromagnetic transmission mode, transmit, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor, wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode.
2.    (Currently Amended) The system of claim 1, wherein the downhole processor is further to: determine whether a condition is satisfied; responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode.
2.    The system of claim 1, downhole processor is further to: determine whether a condition is satisfied; responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode.
3.    (Original) The system of claim 2, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.
3.    The system of claim 2, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.
4.    (Currently Amended) The system of claim 2, wherein the downhole processor is further to: responsive to determining the condition is satisfied, transmit, via the electromagnetic transmission mode, a second message to the uphole processor; determine whether a second response is received, via the electromagnetic transmission mode, from the uphole processor; and 
responsive to determining the second response is received from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode.
4.    The system of claim 2, wherein the downhole processor is further to:
responsive to determining the condition is satisfied, transmit, via the electromagnetic transmission mode, a second message to the uphole processor;
determine whether a second response is received, via the electromagnetic transmission mode, from the uphole processor; and
responsive to determining the second response is received from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode.
5.    (Currently Amended) The system of claim 4, wherein the downhole processor is further to: determine whether the condition is satisfied; and responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode.
5.    The system of claim 4, wherein the downhole processor is further to: determine whether the condition is satisfied; and
responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode.
6.    (Currently Amended) The system of claim 1, wherein the downhole processor is further to: responsive to determining the response is not received from the uphole processor, continue operating in the mud pulse transmission mode.
6.    The system of claim 1, wherein the downhole processor is further to:
responsive to determining the response is not received from the uphole processor, continue operating in the mud pulse transmission mode.
7.    (Currently Amended) The system of claim 1, wherein the handshake message comprises a directional survey in which the downhole device is located.
7.    The system of claim 1, wherein the message comprises a directional survey in which the downhole device is located.
10.    (Currently Amended) The system of claim 1, wherein the downhole processor processing device is further to continue operating in the mud pulse transmission mode after switching to the second operating mode and select to use the electromagnetic transmission mode while the mud pulse transmission mode is unused.
10.    The    system of claim 1, wherein the downhole processor is further to continue operating in the mud pulse transmission mode after switching to the second operating mode and select to use the electromagnetic transmission mode while the mud pulse transmission mode is unused.
11.    (Currently Amended) A method for operating a downhole device included in a tool drill string, the method comprising:
operating in a mud pulse transmission mode by default, wherein [[the]] a downhole processor is communicatively coupled to an uphole processor via the mud pulse transmission mode;
while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode,
transmitting, by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode, a handshake message to the uphole processor;
while operating in the mud pulse transmission mode, determining whether a response to the handshake message is received[[, vis]] via the electromagnetic transmission mode[[,]] from the uphole processor;
responsive to determining the response is received via the electromagnetic transmission mode from the uphole processor, switching from the mud pulse transmission mode to the electromagnetic transmission ode.
11.    A method for operating an uphole processor and a downhole device included in a tool drill string, the method comprising:
communicatively coupling, using a mud pulse transmission mode, the uphole processor to a downhole processor included in the downhole device;

receiving, at the uphole processor, a handshake message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode;
in response to successfully receiving the handshake message from the downhole processor via the electromagnetic transmission mode, transmitting, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor, wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode.
12.    (Original) The method of claim 11, further comprising: determining whether a condition is satisfied; responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the mud pulse transmission mode.
12.    The method of claim 11, further comprising: determining whether a condition is satisfied; responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the first transmission mode.
13.    (Original) The method of claim [[11]] 12, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.
13.    The method of claim 11, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.
14.    (Currently Amended) The system method of claim [[11]] 12, wherein the processing device is further to: further comprising: responsive to determining the condition is satisfied, transmitting, via the electromagnetic transmission mode, a second message to the uphole processor;
determining whether a second response is received, via the electromagnetic transmission mode, from the uphole processor; and
responsive to determining the second response is received from the uphole processor, switching from the mud pulse transmission mode to the electromagnetic transmission mode.
14.    The method of claim 11, further comprising wherein 
responsive to determining the condition is satisfied, transmitting, via the electromagnetic transmission mode, a second message to the uphole processor; determining whether a second response is received, via the second transmission mode, from the uphole processor; and
responsive to determining the second response is received from the uphole processor, switching from the mud pulse transmission mode to the electromagnetic transmission mode.
15.    (Original) The system of claim 14, further comprising: determining whether the condition is satisfied; responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the mud pulse transmission mode.
15.    The system of claim 14, further comprising: determining whether the condition is satisfied; responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the mud pulse transmission mode.
16.    (Original) The method of claim 11, further comprising: responsive to determining the response is not received from the uphole processor, continuing to operate in the mud pulse transmission mode.
16.    The method of claim 11, further comprising:
responsive to determining the response is not received from the uphole processor, continuing to operate in the mud pulse transmission mode.
17.    (Currently Amended) The method of claim 11, wherein the handshake message comprises a survey including lithological information of a formation in which the downhole device is located.
17.    The method of claim 11, wherein the message comprises a survey including lithological information of a formation in which the downhole device is located.
20.    (Currently Amended) A tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to: operate in a mud pulse transmission mode by default, wherein [[the]] a downhole processor is communicatively coupled to an uphole processor via the mud pulse transmission mode; 
while communicatively coupled to the uphole processor via the mud pulse transmission mode, transmit, by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode, a handshake message to the uphole processor;
while operating in the mud pulse transmission mode, determine whether a response to the handshake message is received, from via the electromagnetic transmission mode[[,]] from the uphole processor; responsive to determining the response is received via the electromagnetic transmission mode from the uphole processor, switch from the mud pulse transmission mode to an electromagnetic transmission mode.
20.    A tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to:
communicatively couple, using a mud pulse transmission mode, an uphole processor to a downhole processor included in a downhole device; receive a handshake message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode; in response to successfully receiving the handshake message from the downhole processor via the electromagnetic transmission mode, transmit, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor, wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode.



Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 3 fails to have proper labels for all the rectangular boxes 122, 124, 126, 128, 130, 100 and 108 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685